                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
NGONO ANDRE MARIE
                                                      DOC #:
REG # 77244-054                                       DATE FILED: 2/20/2019

D,RAY JAMES CF
                                                       DOCKET# 17-CV-5517 (VEG)
P.O BOX 2000
FOLKSWN,GA 31537



     R    ECEIVED
            FEB 15 2019"
          VALERIE CAPRON I
         U.S. DISTRICT JUDGE
                                                       HONORABLE VALERIE CAPRONI
               "D.N.V
                                                       UNITED STATES DISTRICT
                                                       ffiURT SOUTHER DISTRICT




                                     COVER LEITER




          Your Honor,


I am submitting my first amended Complaint on or before february 11,2019 as ordered by the
court. In addition to my complaint I have attached the following documents:


                                 - A motion requesting appoitment of a counsel to plaintiff.
                                 - 4 pages administrative remedy responses
                               - 14 pages medical record from the bureau of prison health serv
                                ices clinical encounters
                               - 5 pages psychology services reports




    RESPECTFULLY SUBMITTED
   NGONO ANDRE MARIE                                               Date: 02-09-2019
      IN THE UNITED STATES DISTRICT OIDNRT FOR THE SOUTHERN DISTRICT OF NEW YORK




------------------------------~
NGONO ANDRE MARIE                   )
            Pain tiff               )
                                    )
               v.
UNITED STATES OF AMERICA
                                    ~
                Defendant           ~      CIVIL ACTION DOCKET# 17-CV-5517 (VEC)



                               ',' ,'
                                    aIDMPLAINT

I. INTRODUCTION
        1.   Plaintiff Ngono Andre Marie, I am the plaintiff at the D.RAY JAMES
prison in the state of Georgia. I bring this civil action against the UNITED
STATES OF AMERICA for the intentional tortious acts of its employees committed
aginst me the plaintiff at the Metropolitan Correctional Center of New York.

II.    THE PARTIES
        A. PLAINTIFF
        2.    NOONO ANDRE MARIE, I am the plaintiff in this civil action. I was
detained at the Metropolitan Correctional Center of New york from march7,2016
to august S,2017 during the proceedings of my criminal case. The incidents
underlining this complaint occured at MCC during the period mentioned above.

        B. DEFENDANT

        3.   THE UNITED OF AMERICA is the defendant in this civil action because
THE UNITED STATES had agreed to be sued for certain actions of its employees
when acting within the scope of their office or employment.

                                           -1-
III.        JURISDICTION AND VENUE

       4.     The district court has subject matter jurisdiction pursuant to
28    u.s.c.s.    §§ 1346(b); 2671-2680 and 1331.
      5.     Venue is proper in this court pursuant to   28 U.S.C.S. §1391.

IV.        NARRATIVE OF THE INCIDENTS
      6.     On march7,2017 following my arrest by the F.B.I, I was placed in pret-
trial detention at the MCC in New York pending trial. While in MCC, I was put
in a two men cell with inmate Carl Peter.The first night that I spent with Carl
in the cell, he began to smoke an illegal drug known as k2. that same night, I
told Carl that I was a non-smoker and that I did not want to be intoxicated
with the toxic fumes of k2. On the second night Carl smoked again ignoring my
serious health concerns. In the morning following the second night and while I
was still asleep, Carl brought another inmate in the cell and they began to
smoke k2. At the odor and the smell of K2, Iwoke up and asked Carl and his
friend to go out of the cell to smoke. Carl refused to vacate the with and also
refused to go smoke outside the cell. at his refusal, I went to the correctiona
                    ~ I informed him of the situation of k2 being smoked in
officer on duty thatxand
the cell by Carl Peter and his friend. I further asked to the correct officer
to separate me from Carl in order to avoid the escalation of the situation. the
correctional officer asked me to follow him to the cell where Carl and his
friend were smoking k2.
 7.        When we arrived at the cell,Carl had already flushed the roll of k2 in
the toilet. Carl and his friend were standing at the cell's door observing the
            ~d
officerxI as we entered the cell.The odor of k2 was still vivid in the cell
and I asked the officer to smell for himself and he did smell k2 in the air.
I further retreived the equipment used by Carl to light up the k2 rolls in the
cell and showed it to the correctional officer. The equipment consisted of two
small batteries for prison's radios and a razor blade taken from the shaving
razor provided by staffs at the MCC. After the correctional smelled and saw the
                                          -2-
the equipment used by Carl to smoke k2 in the cell,he asked Carl and I to fol-
low him in his office.
 8.    As I tried to follow the officer holding the evidence in my right hand,
Carl grabbed me from behind and asked me to give him the evidence.I told Carl
that the evidence were needed;: <trn. sh0w that he smoked' in: the,,crel 1, Bar 1 then
takled me on the ground and during my fall I let go of the evidence and Cari's
friend took it and disapeared. while I was on the ground, I called upon the
correctional officer for help as Carl was manhandelling me. The officer simply
looked behind and saw me on the ground but kept on going to his office. he
later activated his body alarm and additional officers arrived at the scene.
Carl and I were taken to the special housing unit where I was charged and
sanctioned by the prison judge (see incident report on record).
9.    In the special housing unit(SHU), I was housed with an inmate who also
turn out to be a heavy k2 smoker and he received a large supply of k2 in the
SHU. He smoked every night and for 7 days and nights I was exposed to the
harmf~l tbxic fumes of k2.I could not complain because I had no way to .escape
in case the inmate attacked me inside the cell and also because I was to get
additional sanctions had the other inmate attacked me for complaining about
him smoking in the cell.After 7 days, the smoker inmate was released to the
general population. The next inmate that I was paired luckily t~urned out to
be a non-smoker. I was released from the SHU after 47 days and I was sent to
unit 7 south.
10.   After the incident, Carl and his friend told other inmates that I had
informed on them and that I was a"government informant". the news travel very
fast in prison and soon the entire prison population at MCC knew that I had
transgressed the unwritten inmate code of conduct and regulation that makes              Jt
a serious crime when an inmate informs on another inmate and provide informatlo»
to correctional officer or any other staff member in prison. As a result of my
committing "inmate, 1own prohibited act", I became inmates's enemy. I was bullied
by other inmates I was called "snitch" "rat" "hot" "GI" and I received death
                  '                        '      '      '
                                          -3-
threats from other inmates. they bullied me, they harassed me, they all wanted to fight me.
Every time I went to the unit team and asked for help, every time I received the same ans
wer that if I did not feel safe arround other inmates in the unit, I should check myself in
to the SHU for protection. this meant that I was to be kept in SHU for the entire duration
of my pretrial proceedings. Because the risk of being exposed to the harmful and toxic fumes
of k2 are very high in SHU than in general population units, I decided that I would not check
myself into SHU.
   11.   Inmates at MCC continued to bully and harass me. my life in MCC became unbearable.
                                          b~&. i/flt/
I either had to commit suicide to end the ~:Ug and harassment or I had to stand up for
myself irrespective of the consequences that I was to sufer. I decided to stand up for my
self and fight for my life. I reorganized my daily schedules in order to avoid contact with
other inmates as much as possible. I decided that I was to watch the news on T.V early in
the morning in the gymnasium when it was usually empty.
   12.   In the morning of june 30, 2016 I went to the Gym to watch the news and inmate
Lamar lawrence was there excersising. I switched the T.V to CNN but inmate Lamar asked me
to swic th the T. V back to the previous chanel. I did as Lamar asked me to do and I exited
the gym. The following morning, I noticed that gym was completly empty so I wnt in to watch
the news. I turned the T.V on to CNN and I began to wacth the news. Few minutes later, Lamar
came in and turned the T.V off. I told Lamar that I was watching the news.Inmate Lamar rep1ed
and said that the T.V in the gym was run by him and that he did not want me in the gym because
I was a "government informant" and a "snitch". inmate Lamar thehasked me to vacate the gym.
I told l.ammrthat I was an inmate just like him and that I had every right to be in the gym
and watch T.v as much as he did. I then went to turn the T.V back on and as soon as I turned
the T.V on, inmate Lamar attacked and punched me two times on my face   then pushed me on the
gym's wall. I landed on the wall with my back, then I saw inmate Lamar advancing toward me
with closedhand fist to punched me again. Because I had no way to escape,I decided to fight
back and so I did. As I was fighting back in the gym, the correctional officer on duty acti-
vated his body alarm and additional officers arrived at the gym. Lamar and I were both taken
to the special housing unit where I was charged and sanctioned by the prison judge (see inc
-ident report, also see DH0 report on record).
                                             -4-
 The MCC prison SHU's policy dictates·. that :ininal:@s'.whiie- in·SHUsare only
 allowed three showers per week.One day,I was scheduled for the shower and
when the shower officer came to take me to the shower room,I was on the
 toilet stool and so the officer waited for me to finish with the toilet.
Once I was done with the toilet I washed my hands and signaled to the of
ficer that I was ready for the shower.The officer opened the small slot
on the cell door and I inserted my hands to be handcuffed. the officer
asked me to wash my hands and I told the officer that I had already wash
ed my hands. the officer said that I should wash my hands for the second
times because there were germs on my hands and that he did not want to
touch such germs. I felt humiliated and I told the officer that there
were no germs on me as he presented it. I then suggested to the officer
that he could wear latex gloves if he did not want to touch me with his
bare hands. at my suggestion, the officer became angry and stated that I
was refusing to be taken to the shower room. I told the officer that I
was not refusing to be taken to the shower room and that it was him the
officer who was refusing to take me to the shower room.


   13.    The shower officer closed the slot and went on to take other
inmates to the shower room. Once he was done with the other inmat~ the
shower officer and the officer in charge (OIC) Scott came to my door
Scott asked me if I refused to take a shower and I told Scott that I did
not refuse to take a shower. Scott then asked me if I wanted to take a shower
and I told Scott that I wanted to take a shower. Scott tale't'I opened the
door1slot and I inserted my hands to be handcuffed. Once I was handcuffed
OIC Scott opened the door and took me out of the cell. It is only then that
Scott informed me that the shower officer had complaineJto him that I was
disrespectful to him the shower officer and Scott stated that he was about
to teach me a lesson because no inmate can direspect his officer when he is
the OIC. Scott then walked me onto the common area of the special housing
                                       -5-
unitand toward the exit door. I asked Scott where he was taking me      and
             '
he only ask~lme to keep walking. I stoped walking and asked again where

he was taking me. at that point Scott lifted me up and off the ground and

took me to a room in the sp~cial housin~ unit known as guantanamo box or

simply G-box,



   14. The G-box was so named because it is a    room where no camera was

instaled that can capture whatever happen behind the closed door of that

room and this is the room where rogue officer torture inmates     with no

worry about a video recording of their wrongful acts. Once Scott took me

inside the G-box, he slamed me on.th~ concrete floor abd I sustained inj

uries on my knees and ankles(see medical record in MCC custody), When Scott

slamed me on the floor, he asked the shower officer to hold me down while

he retreived a belt. scott whipped me with the belt. he hit me multiples ·f/1-ne9

with hard hits and I sustained bruises and swollen on my back,feet and

arms.When Scott stoped hitting me, he called additional officer and ordered

them to hold me down in order to make it appeared that he himseljdid not

touch me. Scott then called the lieutenant and a camera lady to record the

part that scott wanted her to record. During the ordeal I sufered excrux

iating pain and emotional distress.



   15.   The Lieuten~~ftook me back to the cell and Scott did not allow me

to take a shower after that. He further instructed his officer not to give

me a shower during my entire stay in the special housing unit. I complained

to the warden about the situation and he simply walked away without answ

ering or giv~ing any response to my concerns. while in the SHU Scott cont

inued to discriminate against me because I was from Afric~ and he statec that

he treated me the way he was treating me because that is how police officer§

in africa treat people like me. Scott bragged to the other inmateSthat he

whupped my ass and that he was corn in a project in brooklyn and that there

was nothing an inmate can do to him

                                      -6-
Scott also called me a "motherfucker" in multiple occasions. scott further

instructed his officers never to give me the basics hygene items such as

toothpaste, toothbrush, soap, shaving razor and so no officer provided me

with the basics items.



    16.     sometime while in SHU I heard officer telling other inmates to

clean their cell because the inspectors were coming. So I wrote on the

wall facing the door so that the inspectors can read about my situation.

I wrote on the wall and it read: Officers please do the job you are paid

to do and do me no favors because I hate favors. The inspectors came and

saw my writting. the warden also saw my writting and he even asked Scott

if I was the one who wrote on the wall because the warden did not believe

that I can write in english.           I wrote the statement on the wall to inform

the inspectors that I was not being provided with the basics in the SHU.

I also wrote the statement because an officer told me that any thing they

give me in the SHU was simply a favor that they were doing to me.I disagreed.



    17.   After the warden and the inspectors read my wall's statement and

left the SHU, Scott became angry . scott came to my door and opened the

slot on the door and asked me to cuff up so that he can take me to G-box

again and whupped my ass as he himself stated. I refused to insert my hands

through the slot. scott stated that I deserved to be whipped in G-box

because I accused him and his officers to their supperiors that they were

not doing their job.:: ::c_:"·::c·c·



   18,    Scott told me that he would not give me food         untill I accept taking

a trip to G-bo~.Irefused to go to G-box and Scott did not feed me that day.

the next day when the food officer refused to give me food,I wrote on a pie-

ce of paper and it read:if you cannot feed me, then you cannot see me. I then

placed the note on the see through glass on the door. when scott saw the

                                               -7-
the note on the door, he opened the.slot and asked me to insert my hands so

that he can handcuff me, I refused to be handcuffed because he wanted to take

me to G=box. At that time scott told me that he was going to take me to G-box

by all means and that he was going to call the Lieutenant on duty to open the

door so that he can take me to G-box by force,

   19.   After that, scott closed the slot and left. Few minutes later,scott

sent Lieutenant Gonzalez as he had told me. Lt Gonzalez came to my cell , then
                                                                            -1:o{id
he opened the slot and asked me to insert my hands for him to handcff me,I~Lt

Gonzalez that I would not cuff up because ~cottsw~nt~d to take me to G-box to

hit me with the belt.I also informed Lt gonzalez that Ihad not been fed for

two days.Lt Gonzalez replied and said that I was not fed because I accused the

officers to the warden and the inspectors.



  19.    Once Lt Gonzalez took the side of Scott, I requested to Gonzalez that

I wanted to speak to the Captain so that he can address my concerns, Gonzalez

told me that it was him lieutenant Gonzalez who was in charge of the special

housing unit and not the Captain.Gonzalez said that he would not call the Cap-

tain and then he said that he was giving a direct order to cuff up.I told

Gonzalez that I·would never voluntarly agreed' to be handcuffed so that scott

can hit me with the belt in G-box. Lt Gonzalez said to me that he would remove

me from the cell and turn me over to scott whether I agree or not. I told Lt

that I would never agree. Lt then asked me if I was hundred percent sure that

i did not want to cuff up and I responded in the affirmative.Lt Gonzalez then

closed the slot and left. Once Gonzalez left I began to clean my cell because

MCC prison is infested with rats and roaches to the point that a single day

without cleaning the cell attracts a herd of mice and roaches.I splashed water

on the floor and I began mopping the floor. While I was mopping the floor, a

lady came to the door and stated that she was the prison's psychologist and that

she wanted to speak to m     so I stop mopping the floor. The lady then asked me
                         7
why I had refused a direct order from Lieutenant Gonzalez and Scott.I explained
                                           -8-
to the psychologist that Lieutenant Gonzalez and Scott wanted to take me to the G-box and
that Scott in particular wanted to whip me with a belt. I also told the psychologist that
I had not been fed for two days and that I was very hungry. I then asked her if there was
a way she could get me food to eat. She told me that only the food officer could make that
call and that she was no~ involved in the feeding operations. Next I asked the psychologist .f
she could call the captain for me butshe ignored my concerns and stated that I should just
follow the direct orders given to me by Lt Gonzalez and scott. she further told me that she
was only there11aifuse the situation and avoid any confrontation. I explained to the lady
that I was not confrotational and that I was only asking for food and basic hygene items
and that there was nothing confrontational about me asking for those basis,i things. the psy
chologist said to me that I should just follow and obey the direct orders and submit mysel
f to be handcuffed. At that moment , I felt like the psychologist sounded more like a corr
ectional officer than a psychologist. I realized that she was in fact a 'correctional office"
 ,/
r. I asked her about the type of psychology she was practicing because I could no believe
that a normal psychologist would tell a person to voluntarily submit to a beating or corpor
al punishments. she told me the type of psychology she was practicing and her type of psych
ology had nothing to do with humanity. I then told her that skinner's type of psychology was
better because skinner fed his subjects very well before giving them a task. When she heard
the name skinner, she asked me if I wanted to hurt myself. I was not sure what connection
was there between skinner and me wanting to hurt myself. nevertheless I told her that I did
not want to hurt myself. Next she asked me if I wanted to hurt someone else and I again told
her that i did not want to hurt someone else. The psychologist lady then asked me why I was
being difficult. I told her that I was not being difficult to her. I also told her that I
did not trust Scott because he once took me out of the cell by acting as if there was no pr
oblems and once I voluntarily submitted to handcuffs, scott carried me by force to the G-box
where he whipped me with a belt and inflicted me injuries. Lfurther told the psychologist
that I felt safe inside the cell because there were cameraSinside the cell and on the hall
way that can capture scott action incase he hit me with the belt again. I then excused mys,-.L
                                                                                     w-f€/YI
elf and L,told the psychologist lady that I was in the process of cleaning my cell   \vette   she
came and that I had already splashed water on the floor in order to mopand that the floor ,w<LS
completly wet.the psychologist left after I excused myself to mop the cell.


      20. I was,on the grounJ inside the cell mopping the floor when I heard people speaking
                                            -9-
near the door. i pay no attention and continued to mop the cell. Few minutes later, the
y stoped talking and then I heard the noise from prison guards keys opening the slot.
I turned to look if a tray of food was being inserted in the slot opening for me to      for
me to eat. instead ,Isaw guards through the opening dressed in combat uniforms. they
wore cosrnonautes like jumper suits with astronautes helmets on their heads, moon walk
type of boots on their feets and heavy duty steel workers gloves on their hands.At that
time, one guard inserted his hand through the slot opening. he was holding a canister
toped with a cone shaped object.The guard then activated the canister and balls of oran
J~~gase exploded out of the cone shaped object on to my body.It is only then that I real
ized that I was being bombarded with a dangerous chemical weapon. the guard fired the
chemical weapon directly on my face at a very close range of less than one foot. under
panic, exteme fear of dying, and under extreme emotional distress, and under the painfu
1 effects of the corrosive toxic gases, I lost conciuosness and fell flat on the wet fl
oor that I was mopping. The corrosive and toxic gases penetrated my eyes, nose, ears an
d mouth causing redness and slwollen on-~ my sense organs. the toxic gases caused my
eyes to teared excessively. the harmful and toxic gases has caused me an extreme physi
    . d'isruption
o1ogic         .  and ma1- f unction.
                                 ·    a b'ig ~ci~K,     . now growing
                                                 _ spot is        . on my rig
                                                                           . ht eyes cau
sing me accute blindness in my right eye and a chronic blindness of my left eye. my bra
                                           I

in funtion has diminished due in part due.to the corrosive effect of the toxic gases fi
red at me by a correctional officer at MCC.l was on the floor unconcious when the explo
sion of the chemical weapon ratled in the cell and i regained conciousness. I got up an
d grabbed something on the bed and placed it on the slot opening to prevent more balls
of gases from corning inside the cell.


   21.   As I placed the object on the slot's opening and turned arround   to relieve the
burning and pain with water in the sink, another correctional officer forcefully thrust
ed a long steel bar through the slot opening and hit me with the steel bar on the back
of my left leg. the steel bar tore my flesh and opened a big wound on the back of my le
g. at the hard hit, I fell again on the floor and lost conciousness. As I was laying on
the floor unconcious, another correctional officer shot me multiple times with a rubber
                                          -10-
 rubber bulets from a shot gun.on the painful impacts of the bulets on my body combined
 with the explosive noise from the gun,I regained conciousness and stood up.correctional
 continued to fire at me.The bulets puntured my body in various parts and cr(!filted open
wounds.I moved away from the door and I sat on the bed in pain and in fear of dying.
 When I sat on the bed, I saw my blood on the floor and it is only then that I remembere
 d that I was heavily bleeding from the wounds. I pressed my hands on the most bleeding
wounds to slow down the rate that I was loosing blood.


         21.          As I was sitting on the bed pressing my hands on my leg's wound, Lt Gonzalez op

 ened the cell door and ordered correctional officers to enter the cell and attack me.the
 officer who entered had a big trnsparant sword shield for batle fields. Three other off
 icers followed behind him and last was Gonzalez.once inside the cell, the officer holdi
 ng the batle shield hit me on my neck with the big transparant glass batle field shield
 and I fell on the floor. He hit me again on lower back with the shield and I screamed.
 In an attempt to avoid being repeatedly hit with the shield, I dragged myself under the
 small metallic desk in the cell. when I hid under the small desk, correctional officer
Saint John grabbed me by both of my feet and tried to dragged me out from under the sma
 11 desk.I held tied onto the desk's foot and prevented Saint John from dragging me out.
 Correctional officer Saint John became frustrated at his failure to drag me out of the
            JJ,sk
smal~At that time, Saint John inserted his hand under my boxer and grabbed me by my te
sticles and my penis and§Jueezed both my testicles and my penis so hard that he injured
both of my testicles and more so my right one.I should note here that when the officers
entered my cell,! was only wearing my underwear beause it was a hot summer day and the
air conditioner was out of service.


         22.              Under the extreme pain of my testicles being craked, I let go of the small desk
foot and Saint John dragged me out from under the desk. another officer place his foot
on my back and began to press me down.Saint John and another officer shakled my feet wh
ile two other officer handcuffed my hands behind my back.Because I was unable to walkr~-
                                                   1,, ;        , , ... ~ ,         r•, • •,         ~, ~ , ,               ;·.·:1·•·_.:-:.~..~~~-~-,'_:i.-~,.--~. ~i~_'.· ,_~:i'---.'.~:.· .•. ·.:/,,.:_.!..a_.,_·.·t.·.·._r:,·...,·~:. Y:>lme
L_:_ ~_h-~-.'._:Ji 1:J~_;;-i_-i_~-1',.'._".:'_1J~!<{:r~
   -     •• ,    1-   _     L.,   _.        • -   -    •    • 1
                                                        ;:•-t: i_:::1.;"~i:,J..... ...!.l.i..:, ,;__ k! ~--....:L._.:..·~-' - - . . . _~_ . -                                                                              _ -
                                                                                                                                                                                                                                          10
                                                                                                                     -11-
 due to the back,neck,leg and all other injuries intentionally inflicted to me by the of
 ficers. Lieutenant Gonzalez then ordered the four officers to carry me up stairs within
  the special housing unit.when carrying me, the officers intentionally pulled on the cha
JUS attached                     to the shakles and caused friction of the shakles with my,<feet.since the
                                                                                                                                                                                                      f?
  leg shakles are indented, the dents dug into my feet and injured me along both fro,.!:al
  tibias.The friction' also caused me multiple wounds on both ankles while the handcuffs
 frictions caused wounds on both of my wrists.


        23. once we arrived up stairs, I was droped on the floor in the hallway. Lieutenant
 Gonzalez thel)ordered the officers to seal the drainage holes on the shower floor so that
 no water can drained. next Gonzalez ordered the officers to turn the shower water on to
 maximum cold and let it run for a while,while I was laying on the hallway.
 Gonzalez orders were promptly executed by the officers. the guards sealed the shower dr
 ainage on the floor with latex gloves and then opened the water to maximum cold as orde
 red by Gonzalez. once enough water ran onto the shower floor and created a small pond
 big enough,Gonzalez ordered the officers to water board me in the ice cold water inside
 the shower room.the officers water boarded me by deeping my head inside the pudle of wa
                                                                               I
 ter and holding my head down in the water untill air buble out of the water as/\struggled
 for breathing.Then they would lift my head out of the water and immediately deep my head
 again~they repeated the same act multiple time untill I pass out and I became unconcious
 and unresponsive. C.P.R was performed on me and when I regained conciousness I saw one
 one officer bent over me with his hands on my chest performing C.P.R. I started breathi
 ng again.once I opened my eyes the officer told Gonzalez that I was breathing. Lieutena
 nt Gonzalez then ordered the four officers to take me further up stair in a secluded sm
 all medical room near the SHU ADMAX.


        24.         Inside the small medical room, Iwas tied up on a table with big links chain in
 addition to the handcuffs and shakles on my feet and hands.The Physician assistant Chito
 Evangelistat was there when I was being tied up with big chain on the table.As one offi
                        •      •                      .• C.'          ("  •  .   . •  ' • t.      • • t.     'j. j ' ' ... ~ ,c • • ~ ~ • t<• S 1 •t ~ ,-J s ~ •
 }~.i~:.:~~;.·t\A'J~a4it:2JtE:-t.1fe<=±J-lJ.ii:~3i:.;,'t1.JlI!i.;-_1lu·1.~t~~~E:<Ll~~lJ,.·:~'                  ·f-.1C:! ( fi"'l'J-:.LJ.::•t..::1~ y :!_'[!I<).,: ~-f q.                     J.:1 ; I )I.! '1 11
                                                                                                                                                                                          .1••
     -- .        '-"- \                                 J                      J
  ,~:,~•·)-•Q"•·j"(. ,·t 1-"·.::) .~,-ri·~.:f -~~-~ t-·· , 1.-,,·r/·:~d--.,' )-ld·•,.q 1j_
. \;.,o;-i<-·•'"'.·3.~-:...,~---:: --·---!-- _1_ ....   __ ..__ ., - -- ------ ------   ---- _
                                                                                               2 ~~-' j i-·t... ,
                                                                                                           " ·
                                                                                                        -:h·1~-·-'l   il:-.-1~i'.:-)·1t1 t · '.T:f··.'·'.~-i_
                                                                                                           ---~~-------                       '      ·  ·   '             '
                                                                                                                                                              ,v,z;.-:.,,•r~-,_ t  '           · ·1 :i "'e
                                                                                                                                                                                  ·.;:.=---.,,:.:;u.,c       l_l
 cer tied me up, officer Saint John hit me with closed hand fist on my testicles and aggra
 vated the testicular injuries that he had previously inflicted t me when he squeezeed and
 craked my testicles in the cell.At the hard hit on my testicles, I cried and screamed out
 loud and I told Lieutenant Gonzalez that he would be responsible for letting Saint John
molest me in front of him.I further told Gonzalez that there was a camera in the medical
room that had captured the Saint John act and that there were other cameras all over the
 the special housing unit that also captured the entire incident. Gonzalez replied and said
 that I would not get the video recordings of the incident because I was an alien with no
rights in America. Gonzalez said that I would be deported before I could evem ask for the
cameras video recordings and that if I did ask for the recordings, they would not be
provided to me. Gonzalez also made xenophobic comments about my national origin when he
stated that stated that I was from Africa where people run naked among other wild
animals.


    25.     After physician assistant <hito Evengelista concluded his made believe wound
evaluation,he told Gonzalez th~fhe was done with me. <hito Evengelista refused to examine
my back,my neck and my testicles injuries despite me telling <hito I felt severe pain in
those body parts.furthermore,                iliito Evangelista refused to give me pain killer to
alleviate my pain and suffering, despite the fact that I requested pain medication to
Chito.I was in extreme pain due to the combine effects of all wounds and all traumas I
suffered during the assaults.PA Chito Evengelista specifically told me that he would not
discuss at treatment plan for my back,neck and testicles injuries injuries. <hito further
stated that he would not start a treatment for my testicles, back and neck injuries
because he only had two weeks left before retires from his job at MCC. <hito Evengelista
was deliberately indifferent to my serious medical needs.


   26,     After Chito was done, Gonzalez ordered the four officers to carry me back to the
cell. So I was carried back to the cell with no pain killer provided to me, I was in
extreme pain. In the way back to the cell, the officers carrying me from the front
intentionally draped me on the concrete floor.Because my hands were tied behind my back
with hand cuffs, I had no way of breaking the fall and so I landed on niy face and I
                '    .
                    ,-; ,   ,...., '   ·.-                             •,   ;-,, r •~' ,-, • '' ,~ .. ,..   V,   ..:.   '   ,...,.. ,   . ~.   •'•   .......
sustained head injuries. I sustained two big open wounds on my face,a brain concussion,
swollen on the outside and swollen in the inside of my head. I also sustained multiple bru
ises,abraisions,lesions and scractches on my torso,neck,back,legs,arms,and toes(see medic
al record in BOP's file).After the intentional drop, the officers lifted me again and car
ried me to the cell where I was left in extreme physical and emotional distress.I called
 ' Sonzalez and the guards to at leatt get me painckiller medicine but they ignored my
call and paid no attention to me.


    27.    Minutes after I was locked in the cell, the nurse came to the cell's door to gi
ve me the bandages to cover my wounds. once she saw the severity of the wounds on me she
irrmediately returned to Chito the PA and pleaded with him to prescribe me appropriate tre
atment for my wounds.She requested that stiches be applied to most of my wounds but Chito
refused to applied stitches and decided that only the most flagrant wounds that were on
my face were to be glued and all other wounds were ignored.The nurse did as order by the
PA,in addition she deligently inspected my body and desinfected all wounds that chito did
not even mention in the medical report. The nurse displayed symphaty and was the only one
who was morally shocked by the severirty and number of the wounds that were inflicted to
me by other prison employees.She later gave me few bandages for self care and I now under
stand that she had already predicted that no further medical of my wounds was to be provi
ded to me while I was in SHU under Gonzalez and Chito authority. I was cover with wounds
to the extent that the bandages that the nurse gave me were hot enough to cover all the
wounds.After the nurse intervention, I did not see her thereafter and my wounds were not
cared for for the rest of my stay in SHU of more that two months.
Chito provided me with no follow up,no wound care,no presciption for the injuries. being
left without medical care,my wounds began to form pus inside and smelled very bad to the
point that the bad wounds'smell attracted a herd of mice and roaches in the cell that fur
ther made me sick.


     28.   For more than two months I was bed ridden and unable to stand without the supp
ort of the bed's foot or the sink in the cell.I was kept in the SHU for 89 days well beyond
                                          -14-
the 30 days or so ordered by the DHO or the administrative judge.Every day I complained a
bout the wounds,pain, back pain, neck pain and testicles pain and nothing was done beause
Scott refused to even transmit my complain to the appropriate department.



    29. After the attack, Assistant Warden Jane Doe gave firm instructions that no employ
ees was to give me a pen,pencil or paper.Ole Scott placed a note onmy cell door that inst
ructed any staff not to give me pen,pencil or paper as per AW's order.Furthermore, a group
of officers came to my cell to intimidate me and placed a yellow rubber band under the ce
11 door in order to seal the small opening under the door so that no pen,paper or pencil
could be thrown into the cell by other inmates in the SHU.AW Jane Doe effectively prevent
ed me from getting access to w~tting material and so effectively prevented me from timely
filing the administrative remedy with the appeal board of the North East region located in


phyladelphia,Pensylvania,She also prevented me from communicating with the outside world
as I was to contact the district court judge of criminal case and inform him of the wounds
inflicted to me by prison employees.Once my my own immune system healed my external wounds
and Gonzalez verified that the video recordings preinstaled throughout the facility have
purged the recordings on the preset normal automated schedule,it is only then that I was
released from SHU.


    30.   Once in general population unit,I realized that the unit team there was also ins
tructed not to give me administrative remedy forms. for many times I tried to get the form
from miss black but she refused. After month of trying on my own and failed, I paid another
inmate to get the forms and sol completed my administrative remedy for my bivens action
and I submitted tort claim forms,one was answered and the other one has been pending for
                     ~~
more than 6 months L,.gives me the right to initiate the civil action as precribed by
the tort claim act provisions.I originally intended to pursuit two actions against the fe
deral employees who tortured me and inflicted me injuries.I originally intended to hold th,
United States responsible for the barbaric acts of its employees only for 10% of the clairn

                                          -15-
 and I intended to hold the employees resposible for their own acts for 90% of the claims.
 However, after carefully reviewing the Supreme Court decision in Ziglar v. Abassi where
 the Supreme Court clearly stated that the only remedy that congress explicitly prescribed
 to compensate plaintiffs injured by federal employees acting within the scope of their of
 fice or employment falls under the Federal Tort Clam Act and not under the Bivens action.
 Therefore, I have decided not to pursuit my Bivens claims which is consistent with the Su
 preme Court decision.As such, the United States is the only proper defendant,the United
 States alone is responsible for 100% of the compensatory money damages presented to the
 Federal Bureau Of Prision the agency under which these claims arose.


V.   1HE INJURIES

      C.         PHYSICAL INJURIES.

           31.      Paragraph 1 through 30 above are incorporated as if fully set forth herein.
           32.      From the attack orchestrated by OIC Scott and carried by Lieutenant Gonzalez
and four correctional officers, I sustained multiple internal injuries and external physical
injuries.The injuries listed below are not exhaustive and doctors may diagnose many more
injuries during future evaluations,consultations or examinations once I am released from
prison because I have lost confidence to doctors in prison and I can only trust these dot
ors just as an inmate convicted to death may trust the doctor who will inject the lethal
drug.I have lost trust to prison medical professional after witnessing what PA Chito Even
gelista did to me.
       33.        On my head, I sustained serious chemical burns on my scalp,face,right and left

eye,nose, both right and left ears, both lips. I also sustained swollen, bruise,scratches
and abrasions on my head.in addition, I sustained two big open wounds on my face,redness,
one open wound on my scalp. I suffered loosening of front teeth,! suffered brain swollen
and brain concussion. As a direct resul of my head injuries and the head chemical bums,!
sustained permena,li't"face disconfiguration with two big ugly -scars with unpleasent face marks.
I also suffered permenat skin loss, lost of blood vessels,nerves and lymphatic vessels.
I also suffered permenant damage of head skin,permenant damage on eyes with blurred visio
n,progressive blindness on both eyes, excessive dryness of both eyes,excessive tearing when
                                                  -16-
bombarded with chemical weapon in boths eyes,extreme and painful pressure on both eyes,pe
rmenant deposit of toxic gas on both eyes creating dark spots and also caused chronic and
accute vision problems, scars tissues in both eyes,ears, nose and mouth. Furthermore I su
ffered frontal and top scalp hematoma,facial bone fracture. Moreover, I suffered cerebral
concussion that caused me to loose conciousness and left me unresponsive for many times
during the attack.I now suffer accute skeletal muscles,bones and joints that is unrespons
ive to the current prescribed medications from prison. Once I am released from prison I
will undergo plastic,elective, and reparatory sugeries.
      34.     On my neck, I sustained serious injuries when I was hit with the sword shield
and when I was intentionally dropped on the ground as well as during the entire assault.As
a result,I sutained neck injuries that include dislocation and derangement of cervical
discs on mo/neck, herniation of cervical discs,bruises,lesion,abrasion scratches on my neck.
I suffered permenant restriction of neck movements, air pressure build up on the top of my
neck. all these on my neck are causing me extreme pain and suffering and require neck sur
~ery once I am released from prison.
     35.     On my shoulders, I sustained one big open wound on left shoulder, strain and
sprain on both of my shoulders,scars and permenant unpleasent marks, swollen,bruises,scr
atches,abrasion on both shoulders.As a direct result of these shoulders'injuries I strugg
le with severe shouldA~;ain and suffering.
     36.    On my arms, I sustained strain and spain on both arms chemical burns,bruises,s
wollen,scratches, abrasions,lesions on both arms.I suffered dislocation of both wr$J;'"ts of
my arms,various open wounds due to hand cuffs frictions on both arms,I sustained onpen wo
                                                                          n
und on major and index fingers left arm.permenant damage to my two left figer
                                                                         A
                                                                              with severe
restriction of movement on those fingers,permenaltJ:lost of skin,blood vessels,nerve vessels
on both fingers. these injuries on my arms caused me etreme pain and suffering.
    37.     On my back I sustained serious back injuries with vertebral discs dislocation,
derangement,herniation,pressure build up,strain and sprain,spinal injuries. I also suffered
chemical burn on my back skin,in addition to bruises,abrasion,lesions,swollen,stcratches,
                                                        mv~r)c5
and skin irritation.the assault has traumatized my back rnucles causing permemant back mus
cles damage. These back injuries Gaused me permenant debilitating back pain and back suff
ering. I will undergo back surgery once I am released from prison,,
                                             -17-
           38 On my feet I sustained a big open wound on the back of my left leg.I sustained
     10 other open wounds on my left leg and 6 open wounds on my right leg.I suffered serious
     injuries on both of ankles with a dislocation,derangement of my right ankle.In additon, I
     suffered chemical burns, strain and sprain on both of my foot.I sustained injuries on my
     toes,ankles,knees hips for both foot. moreover I sustained lacerations,lesions,bruise,scr
     atches, swollen tenderness on both foot. These feet injuries require different surgeries
     including ankles,knees and hips surgeries. I also suffered hematoma in bot both foot.I wil
     1 perform orthopedic,elective,reparative and plastic surgeries on my feet once I am
     released from prison.
         39.    On my genital I sustained severe internal testicular wounds on both testicles.I
     also suffered chemical burns on both of my testicles and on my penis in addition to scrat
     ches,swollen,abraisions,lesions and bruises.
         D. PHYSIOI.OGICAL INJURIES.

         40.   Paragraphs 31 through 39 above are incorporated as if fully set forth herein.
         41.   During and after the attack by Federal employees at MCC,I sustained a myriad of
     physiological issues in my body that were not there before the vicious attack.Among other
     issues,I developed allergy to certain fruit and vegetable including allergy to water melon,
     orange,tangerine,pine aple and romane letuce. these allergies are a direct result of being
     exposed to toxic gas when I was bombarded with harmful and toxic chemical.In addition, I
     suffered serious skin burn leading to skin pH imbalance with permenant hot flashes as if
     in menaupose.I also developed permenant tingling on my finger and toes with extreme burni
     ng sensation. I also feel permenant burning sensation under my feet and under arms.I have
     developed nerves pain including sciatica,branchial,dorsals and pedals nerves pain.I now
     suffer accute and chronic headache,blood pressure,constant nauseas and vomits.I struggle
     with the inability to focus on simple task like never before the attack. I batle scary and
     frightening nightmares every night due to the attack where I d~am of correctional officers
                                                                   "
     breaking into my cell and torture me to death.I have also developed a drop and panic attack
     and anxiety as well as other phobias.
C.    PSYCHOI.OGICAL INJURIES.

         42. Paragraph 40. through 41 above are incorporated as if fully set forth herein.
                                                    -18-
43. In the attack I suffered extreme permanent and debilitating mental,emotional and psy
chological injuries. the injuries listed below are not exhaustive and the psychologist
may diagnose me with many more other injuries caused by the attack at mcc.From the atta
ck, I suffered extreme shock and extreme fright, permanent feeling of helplessness,and
haplessness. from the attack I developed severe fear of correctional officer, severe fe
 ar of correctional medical personnel, severe fear of prison psychologist. in addition,
 I sustained mental injuries and illness causing severe diminishion of my mental capacity
 I also experiil'ce chronic sadness, depression, anxiety, phobias, and I also suffer severe
 and extreme mental and spychological distress -in addition to the extreme mental illness.
 Futhermore, I have, I am, and 1 will suffer extreme emotional distress and extreme psyc
hological pain and suffering due the attack, assaults by federal employees.These psycho
cological, mental and emotional injuries are and will require long term treatment by ce
rtified psychologits to help me cope with these myriade of mental illnesses.


VI.        LEGAL BASIS FOR 'IllE CIA[MS



         44. Paragraph 1 through 43 above are incorporate as if fully set forth._ ~,:¥·"'t/./;9,~~r'e-t/J1
         45.Claims in group 1 through 10 are actionable under the FEDERAL 'IDRT CIAIM ACT
which provides in relevant part of section 1346(b) that:
               Subject to the provisions of chapter 171 of this title (28 USCS §§ 2671 et seq.),
 the district courts together with the United States District court for the District of
 the Canal Zone and the District Court of the Virgin Islands, shall have exclusive              juri
 sdiction of civil actions on claims against the United States, for money damages, accru
 ing on and after january 1, 1945, for injury or loss of property, or personal injury, or
death caused by the negligent or wrongful act or omission of any employees of the Gover
nment while acting within the scope of his office or employment,under circumstances whe
re the United States, if a private person, would be liable to the claimant in accordance
with the law of the place where the act or omission occured.
      (2) No person convicted of a felony who is incarcerated while awaiting sentencing
or while serving a sentence may bring a civil action against the United States or an ag

 ency, officer,or employee of the Government, for mental or emotional injury suffered wh
                                              -19-      1      -,   •   •
 .! ,.          '   ~
   while in custody without a prior showing of physical injury or commission of sexual act
    (as defined in section 2246 of title 18).
   Other relevant part of the ITCA are codified in section 2671-2680 of title 28.
   As precibed by the ITCA,the Claims under group 1 through 10 are recognisable and action

   able under New Yort State Tort laws.


   VII.        Cl.AIMS FOR RELIEF



      46.         Paragraph 44 through 45 above are incorporated as if fully set forth herein.
      47.         Claims for relief below are grouped in category of claim with similar or close
   issues or counts


          F.      GROUP 1 CIAIMS
                       - count 1: Assault and Battery
                       -Count 2: Excessive use of force
                       - Count 3:Intentional, malicious, and wanton infliction of injuries.


                                                                                OVJ
      48.       Federal and New york State laws prohibit assault and battery~,another person,
   federal and state laws also prohibit the use of excessive force by law enforcement pers
   onnel against the people that they are expected to protect by law. furthermore,Federal
   and state laws prohibit the intentional, malicious, and wanton infliction of pain and
   injuries for the very porpuse to cause harm to another person. On august 18, 2016, Lieu
   tenant Gonzalez and four correctional officers          at the MCC prison assaulted,they battered
   me,they used excessive force against me, they intentionally,maliciously and wantonly in
   flicted me severe and serious physical, mental,emotional and pshychological injuries.


      49.       I was in a solitary confinment cell serving my disciplinary sanctions time ordered'
bg the prison judge.      While in solitary confinment, Lieutenant Gonzalez and four correction
   al officers entered my cell and commited the wrongful acts mentioned under group 1 claims,
   consisting of count 1 through 3. Lieutenant Gonzalez and the four correctional officers
                                                        -20-
were acting in their official capacities when they assaulted,battered and intentionally in
flicted me severe mental,physical and psychological injuries.


   50.     Lieutenant Gonzalez and four correctional officers violated the laws that prohibit
assault,battery and the intentional use of excessive force to maliciously and wantonly in
flict injuries to another person.by violating the law,Lt Gonzalez and four correctional of
ficers have, under color of Federal and New york state statutes,regulations,ordinances,cus
toms or usage,deprived me the plaintiff of rights secured and guaranteed me by law,thus en
titling me the plaintiff to remedy.
G. GROUP 2 CIAIMS.
            - Count 4: Sexual assault
           - Count 5: Abusive sexual contact
            - Count 6: Aggravated sexual assault
            - Count 7: Cover up and filing of false and ficticious report about a sexual assault


 51,     Federal and New York state laws prohibit sexual assault, abusive sexual contact,agg
ravated sexual assault and the cover up and filing false and ficticious report about a se
xual assault.On august 18,2016, I became a victim of a sexual assault and of all the acts
listed under group 2 claims.These prohibited sexual acts were committed by correctional of
ficer Saint John and Lt Gonzalez. Saint John sexually molested me when he initiated an ab
usive sexual contact with my genital.He committed an aggravated sexual assault when he sq
ueezed and wounded my testicles.Lieutenant Gonzalez aided and abeited Saint John to sexua
lly molest me.He also covered up and filed a false and ficticious report about the assaults
Gonzalez also misslead the other investigator attempt to discover the facts causing them
to falsly conclude that the sexual assault was unsubstanciated(see PREA report on record
in BOP file),Officer Saint John and Lieutenant Gonzalez were acting in their official cap
acities when I was sexually molested by Saint John.


 52.      Correctional officer Saint John and Lieutenant Gonzalez violated the law that


                                                   -21-
prohibit sexual violence. By violating the laws prohibiting sexual violence, Ll.eutenant
Gonzalez and correctional officer Saint John have, under color of Federal and New York
State statutes,regulations;ordinances,customs and usage, deprived me the plaintiff of
rights secured and guranteed me by law thus, entitling me the plaintiff to remedy.


  H. GROUP 3: CI.AIMS


            --Count 8:l!0 Deliberate indifference to serious medical needs.
            - Count 9: Medical malpractice.
            - Count 10: Medical negligence.


            53.       Federal and New york state laws prohibit the deliberate indifference to ser
                      neuh,
ious medical~of a patient,medical malpractice and negligence. On august 18, 2016, after
 l(//!5
IAseriouly and severely injured by correctional officers, I was taken to a medical room
where Physician Assistant Chito Evengelista was deliberatly indifferent to my serious my
serious medical needs when he refused to examinine and treat the injuries on my genial,
back and on my neck.Chito Evangelista refused to give me pain killer despite the apparent
fact that I was in extreme pain and suffering and I personally asked for pain killer med
icines.Furthermore, Physician Assistant Chito Evengelista refused to write a report about
the sexual assault despite the fact that I informed Chito Evengelista that I was being
sexually molested by Saint John.1iaddition, Physician Assistant Chito Evangelista was
negligent when he failed to follow up those injuries that he had access after the attack.
the failure to follow up caused my injuries to rut and smell very bad and attracted roa
                  .           £.uY'+\-iQV'        •   .
ches and mice that f.-r made me sick in the cell.Moreover, PA Chito Evangelista committed
                                             to
medical malpractice by failing~tofollow the New York State professional standard of care
to be provide to patients.


      54.     PA Chito Evengelista was acting in his official capacity when he committed the
wrongful acts listed under group 3 claims. PA Chito Evangelista violated the law by com
mitting these wrongful acts. By violating the law, Chito Evangelista has, under color
                                                          -22-
of Fedral and New York State statutes,regulations,ordinances,or usage, deprived me the
plaintiff of rights secured and guaranteed me by law thus entitling me the plaintif the
to remedy.


   I. GROUP 4 ClAIMS



        - Count 11 Breach of duty owned to plaintiff.
        - Count 12 Breach of trust and failure to protect.


    55. New York State and Federal laws imposed a duty to prison employees to care for
inmates under the government custody. state and federal laws also required correctional
officer to maintain the trust put in them and protect all inmates while they are incar
erated. During my detention at the MCC, the MCC staffs breached the duty to care and
procted me. the staff at MCC also failed to live up to the trust put in them as Public
servants.The warden E. Tatum, Assistant Warden Jane Doe, lieutenant Gonzalez, OIC Scott
and four correctional officers were acting in their official capacities when they commi
tted the wrongful acts mentioned under Group 4 Claims. the above employees violated the
the law by breaching a duty owned to me,by failing to protect me and by breaching the
the Trust put in them by the public.


   56. By violating the law, the Warden E. Tatum and his employees at The MCC have,under
color of federal and New york state statutes, regulations,ordinaces,customs or usage,
deprived me the plaintiff of rights secured and guaranteed me by law thus entitling me
the plaintiff to remedy.


 J. GROUP 5 CI.AIMS


      - Count 13: Use of dangerous and deadly weapons to cause harm.
      - Count 14: Use of ice cold water to cause harm.
      - Count 15: Attempt murder.
                                            -23-
  57.     New york state and federal laws prohibit the use of deadly and dangerous weapons
and the use of ice cold water to cause harm to another person.In addition federal and
state laws prohibit the wrongful act of attempt murder. On august 18, 2016, lieutennt
Gonzalez and four correctional officers used a fire arm,a steel bar and a chemical weapon
to cause me severe and serious harms, they further used ice cold water to water board me
in a shower room. in the cours of causing me harm, these employees attempted to murder me.
lieutenat Gonzalez and the four correctional officer were acting in their official capac
ities when theycommitted the wrongful acts listed under group 5 claims.


  58. Lieutenant Gonzalez and the four officers violated the laws prohibiting the wrong
ful act listed above. By violating the law, Lieutenant Gonzalez and the four correctional
officers have, under color of federal and new york state statutes, regulations, ordinanc
es, customs or usage, deprived me the plaintiff of rights secured and guaranteed me by
law thus entitling me the plaintiff to remedy.


    K. GROUP 6 CIAIMS


          - Count 16: Abuse of process.
          - Count 17: Abuse of authority


    59.     Federal and New york state laws prohibit the abuse of process and the abusive
use of authority. From march 7, 2016 to august 5, 2017, the warden,assistant warden, OIC
Scott, Lieutenant Gonzalez, unit team in 7 south unit and five1 four correctional officer~.;,,.:: ,:
the psychologist Jane Doe and physician assistant Chito Evengelista abused the process and
authority to cause harm and inflict me injuries. The employees mentioned here were acting
in their official capacities when they abuse the process and authority.


   60. These Federal employees violated the law by committing the wrongful acts listed un
der group 6 claims. By violating the law, these employees have, under color of federal and
New york statutes, regulations, ordinaces,customs or usage, deprived me the plaintiff of
rights secured and guranteed me by law thus entitling me the plaitiff to remedy.
                                             -24-
  L.   GROUP 7 CIAIMS


          - Count 18: Retaliation
          - Count 19: Discrimination


       61. Federal and New York state laws prohibit retaliation and discrimination again
st another person.From the time OIC Scott decided to take me to G-box because I accused
him and his officers to the warden,to the time that I was assaulted by Lieutenant Gonza
lez and four correctional officers,I suffered retaliation. I further suffered discrimi
nation based on my national origin when Scott and Gonzalez treated me bad simply becau
se I am from africa were people run naked among other wild animals as stated by Gonzalez.
Scott,Gonzalez and Assistant warden retaliated against me, while scott and Gonzalez disc
riminated against me based on my national origin.Gonzalez and,,__ Scott were acting in
their official capacities when tho/committed the wrongful acts listed under group 7 cla
ims. Gonzalez,Scott,AW Jand Doe violated the laws prohibiting discrimination and retal
iation.


   62. By violating the law Gonzalez,Scott and Jane Doe have,under color of federal and
New york state statutes,regu\lations,ordinaces,customs or usage, deprived me the plaint
iff of rights secured and guaranteed me by law thus entitling me the plaintiff   J/ remedy.

  M. GROUP 8 CIAIMS


          Count 20 conspiracy to interfere with civil rights.
       - Count 21:Deprivation of rights under color of law.


Federal and New york state laws prohibit any conspiracy to interfere with civil rights
of another persoon. these laws further prohibit the deprivation of rights under color
of any law. During my time in detention at the MCC of New York,Warden E.tatum, Assistant
warden Jane Doe, Lieutenant Gonzalez, OIC Scott, Unit team 7 south and correctional off
                                          -25-
pain and suffering,for the cost of all medical expenses including but not limited to the
cost of medications for ten years,the cost of all needed surgeries,the cost of specialists
and generalist consultations for ten years.the cost of all illnesses that derived directly
from the attack,the cost of accute and chronic care for ten years and the cost psychologist,
physician,psychiatrist consultations and treatment for ten years.
   71.     In additon plaintiff respectfully request that your Honor awards plaintiff other
relief your Honor may deem just and proper including the cost of this action.
        Q. DECI.ARATORY DECREE.

  72.     An actual controversy exist between the parties as to whether MCC/warden of the

said prison's failure to preseve the video recording of the pre-instaled cameras througho
ut the facility violated the equal acces to justice and the Prison Rape Elimination Act
commanding zero tolerance policy on sexual violence in prison.Because MCC claims to adhere
                                          not
to the PREA policy and even if PREA does create a right that can be actionable in court of
                                          "
law, it nevertheless requires transparancy in sexual allegation and impose a duty on prison
to save the video recording of sexual violence so that legal action on sexual assault can
be substanciated with video recording evidence.the actual controversicy here is that MCC/
warden concluded that my allegation of sexual assaults were unsubstanciated without looking
at the very specifics parts of the recording where I stated that the sexual assaults occured.
these specific parts of the recordings are located in the segment of the video recording
when I dragged myself under the small desk in the cell and when Saint John grabbed my feet
and up to when he inserted his hand under my boxer and before I was shakled. this specific
section of the recording is only about 2 minutes in lenght.the other specific section of
the video recording is that of the camera in the medical room when I was being tied on the
table with chains,Saint John was standing between my feet and gonzalez and Chito Evengeli
sta were standing on my right side hand. the medical video recording showing this specific
part when Saint John hit me is only   ddJ1. minutes in lenght.because MCC intentionally let
the video recordings be automaticallyAby system knowing that I have initiate a legal action
regarding the sexual assaults.It is anxiomatic that if the pre-instaled cameras had captured
           11:)
me sexual assaulting and assaulting and battering a correctional officer or any prison em
         11
ployee, such video recording would have been saved automatically to be use in a court of
                                                -28-
law as evidence against me a private person.so too should the video recordings be saved in
the same manner so that I may use it in a court of law against Saint John and Gonzalez.Be
cause the recording were intentionally left to be delete by the automate system knowing
that such Video were needed for the internal investigation and as evidence in the district
court.Toe Warden and his employees at MCC have violated equal acces to video recording and
so denied me acces to equal justice.WHEREFORE,I respect fully request that the court issues
a DECIARA1DRY DECREE that:
                         - Toe warden and his employees intentionally spoliated cruxial evide
                           nee consisting of pre-instaled camera video recordings.

                         - such spoliation sole intent was to obstruct justice.
                         - The wardenand
                                   I\
                                         his employees violated the equal access to the public
                           evidence under custody of the government
                         - The warden and his employees interfered with the proper administra
                           tion of justice and further interfered with PREA investigation and
                           misslead the investigator by failing hand held video recording that
                          was made intentionally to misslead the public.
                        - Toe warden and his employees obstructed justice.
    C,o.uf'f
This~ has authority to grant declaratory relief pursuant to 28 USCS §§ 2201 and 2202.
R. INJUNCTIVE RELIEF.



      73. Paragraph 72 above is incorporated as if fully set forth herein.


     74.       By vertue of MCC/Warden and his employees failure to preserve evidence of the
second most violent crime known as sexual assault,and by virtue of violation of law that
prohibit obstruction of justice,interference with an investigation,missleadingthe public,
spoliation of the evidence,plaintiff has no other adequate remedy and so respectfully ask
the court to enter an order barring and preventing the defendants from introducing into
evidence the missleading han held




                                            -29-
video camera recording made by staffs on the day of the attack, because the hand held cam
 era recording does not show my injuries nor does it show the tortures that were inflicted
 to me.the hand held recording does not show when Saint John hit me on my testicles in the
medical room. the hand held camera recording does not show when I dragged myself under the
small desk in the cell where Saint John grabbed me by the feet and tried to pull me out
from under the table and subsequentling gabbed me by my testicles and injured my testicles.
The only cameras that had recorded the entire incidents were the one pre instaled through
out the facility. Wherefore, plaintiff respectfully request that the court issues an injun
ctive relief barring and preventing the defendant from introducing staffs's own made video
recording into evidence because such recording was made with the sole intent to misslead
the court and the public and will only show reduncdents part of the incidents that has noth
ing to do with my injuries.




IX.    PRAYER FOR RELIEF



       75.    Paragraph 1 through 74 above are incorporated as if fully set forth herein.


      76. Ngono andre marie the plaintiff- I pray that your HONOR finds for me the plaintiff
for all group of claims and for all relief sought in this complaint.


X.    CDNCLUSION.



       77.    Paragraph 75 through 76 above are incorporated as if fully set forth herein.


      78.    As we have seen in the narrative of the incidents's section that is supported by
the evidence that Federal employees intentionally inflicted me injuries and this can be
prove with the medical record of the incidents which indicates that the injuries were in
fact inflicted to me by prison staff. Federal employees at the MCC prison actaully inflic
ted me severe and serious injuries. As a result of wrong doing of these Federal employees
the United states becomes the proper defendant. Since I sustained many injuries that lead
                                               ~-
''

to pain and suffering in the past and that will also lead to pain and suffering in the fu
re, I claim a relief in compensatory money damages in the amount of $5 500 000.00.The com
ensatory money damages when awarded by the court, will first send a strong message to pri
son employees who violate the law that no one is above the law. Second when awarded them
oney damages willdeter employees from wrong doing and promote respect of the law among the
employees who intentionally inflicted me injuries. Third when awarded the money damages
will serve the best interest of justice because every person including a pretrial detainee
has the right to free from the fear of being injured by law enforcement. every person also
has the right t o ~ free from actual injuries inflicted by law enforcement personnel.It
                                                                               1'I
is clear that compensatory money damages is the only remedy avalaible to plaitiff in this
                                                                               "
case since punitive damages cannot be awwarded when the UNITED STATES is a defendant as in
this case. WEREFORE,I respectfully ask the court to ward the plaintiff $5500000.00 and any
other award the court may deem necessary,just and proper.




Respectfully submitted
NGONO ANDRE MARIE
PRO SE PLAINTIFF

                                                            Date: 02-09-2019




                                            • - 31-
                                                                                                        t\Y\•1 1.1.10.7
                                                                                                        ATTACHMENT I

                    METROPOLITAN CORRECTIONAL CENTER, NEW YORK
                    ADMINISTRATIVE REMEDY PROCEDURE FOR INMATES

                                 INFORMAL RESOLUTION FORM <BP-8)

NOTE TO INMATE: With the exception of sensitive issues and OHO appeals, you are advised that
prior to receiving and filing a Request for Administrative Remedy Form BP-229(13) (old BP-9), you
MUST attempt to informally resolve your complaint through your con·ectional counselor.
Additionally, in accordance with P.S. 1330.13, vou have the responsibility to present complaints in
good faith and in an honest and straightforward manner. Before completing this form, you should
make every effort to honestly attempt to informally resolve this matter verbally with staff. Briefly
state ONE complaint below ai1d list what efforts you have made to resolve your complaint
informally.

                                                  ¼,.:"'~.,.7,_,l'-'-,.,.",L1~_,_1_._1_ _ _ _ __
Date form issued and initials of Corr. Counselor: ...

INMATE'S COMMENTS:

I. Complaint: Oh Off/ I 6 J 2ll/b tl1·t•tlnd ru:r>n ,L~n I;                                                   b e&Ll?J?ant
JV (;..-o):3c·c. (',, 3 .2,11 l.e r,{' ,.J lrl:f( h 10 i't ,,,ru.,;t11 '-}t((U/".f/,(I rR                  ()'(    (,'''rt      f./; i
  5t,.'7J,1rio ,19 h.• ,,, 1 h~?~ S1fl·10   lt'}l,\   z. re: fl ii)   . ./n /;))ft,J.::I   C l2    ? 5.ti,M.-flt (h          fr'(   c. ,~ ;
  ~   ,--:,r, ,.,    ,.   ,,,lt•/;,     ,,r,J(;       SE?Vt.··•·f     ,r1 ', ~,             ), -     .:1-1 '(,t>       bo('(,                 ·.-:, ... (
 /a-,,~l1,•1[Umj {,ul l1<1l . t,in11 l,,;1 .lr. '111:k/ lu,,,I lccso /.,,,,: lJ,I</:: ,:10:4111.r'llll
Ni•·,,,?-'l l,.)~ ,t_/,;c, ,./411(,-,r/ t"-c, <;/~·Li~ 4u.; o//,·/v.·~--. in/u;/ se{t!dr'i-1 11~-tt.·. ',;f~,-t./ ·
.7     7   •    ,, ~    ,
 1'/1.f A In f1'v ,,,. 6'
                           'f 1"' '177 ,,,..,,Cf. rJvl·/,:krYlu
                                                          . .,71<·:, n I<? r ,?v\ .~,•.//,
                                                                                  1 1· .. . IJ/f d•" ,:,.,1./ tft'-•;,)
                                                                                                                ,
                                                                                                                        .
2. Efforts made by you to Informally resolve: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



3. Names of staff you contacted/Date you contacted the staff:



Date returned to Correctional Counselor:

1-.f{>-<->/lt> rhyfre. ,....1                         ]7q    (11, - Q \'l/
Inmate's Name                                     Register Number

CORRECTIONAL COUNSELOR'S COMMENTS:

I. Efforts made io informally resolve and staff
contacted: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



Date informally resolved: _ _ _ _ __                      Counselor Signature: _ _ _ _ _ _ _ _ _ _ __

Date BP-229( 13) Issued: _ _ _ _ __

Unit Manager: _ _ _ _ _ _ _ _ __
Administrative Remedy No. 891663-Al
Part B - Response


This is in response to your Central Office Administrative Remedy
Appeal where you allege on August 18, 2016, staff members at MCC New
York entered your cell and physically assaulted you, inflicting
serious injuries to various body parts.    You also claim the
Lieutenant failed, to stop an officer from sexually rrt'olesting you
during this incident.   You request compensation for injuries.

The Warden and Regional Director adequately addressed your
allegations against staff. As indicated, a review by the After
Action Committee found staff acted appropriately regarding this
matter.   In addition, no credible evidence was presented to support
your claim of being sexually molested by staff nor do you provide
any specific details regarding this alleged incident.     We concur
with the responses provided and find no further review is warranted.

As to your request for compensation, the Administrative Remedy
Program does not ordinarily provide for monetary relief.  Your
request for monetary compensation should be pursued through the
appropriate statutorily-mandated procedure to resolve this issue.

Accordingly, your appeal is denied.



Date                                  Ia?Jonnors, Administrator
                                      National Inmate Appeals f4'v'.i£-
RESPONSE TO REQUEST FOR ADMINISTRATIVE REMEDY - PART B

Inmate Name: Ngono, Andre
Reg. No. 77244-054
Administrative Remedy Id.:891663-Fl


This is in response to your Request for Administrative Remedy dated January 31, 2017, wherein
you allege that on August 18, 2016, staff entered your cell in the Special Housing Unit (SHU)
and inflicted serious injuries to various body parts. You also allege that the Lieutenant failed to
stop another staff member from sexually molesting you. Furthermore, you are requesting
monetary compensation

Please be advised that your claims of excessive force are untimely and will not be addressed in
this response. However, your claims of sexual assault are not time barred and are addressed
below.

A review of your allegation revealed that on August 18, 2016, at approximately 12:48 p.m., you
were the subject of a Calculated Use of Force, which was captnred on video. Upon completion
of the Use of Force, an After Action Committee reviewed the incident to and found it to have
been justified. In addition, the After Action Committee review did not identify any discrepancy
indicating you were sexually molested as you claim.

Based on the above information, your request for relief is denied.

If you are dissatisfied with this response, you may appeal to the Regional Director, Northeast
Region, Federal Bureau of Prisons, Northeast Regional Office, U.S. Customs House - 7U• Floor,
 nd
2 & Chestnut Streets, Philadelphia, PA 19106, within 20 calendar days of the date of this
response.



3/;/z<>t}
Date




                                                       .   I
NGONO, Andre
Reg. No. 77244-054
Appeal No. 891663-R2
Page One

                         Part B - Response

You appeal the response from the Warden at MCC New York regarding
your claim you were assaulted by staff. You also allege staff would
not provide you a pen or paper so you can report this incident. You
request to this matter to be investigated.

A review of your appeal revealed the Warden adequately addressed your
complaint, and correctly advised your allegations have been reviewed
by the After Action Committee. All documentation and video evidence
was also reviewed by the Northeast Regional Correctional Services
Office.   You failed to pr~vide any additional information or
evidence to this office to review this matter any further.
Accordingly, your appeal is denied.

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons.   Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,
Wa~hington, D.C. 20534, within 30 calendar days of the date of this
response.




Date: April 27, 2017
                                    Regiona ' Director
                                                                 Bureau of Prisons
                                                                  Health Services
                                                                 Clinical Encounter
 Inmate Name: NGONO; ANDRE                                                                                   Reg#: 77244-054
 Date of Birth: 03/24/1972                                        Sex:      M   Race: BLACK                  Facility: NYM
 Encounter Date: 05/03/2016 09:31                                 Provider: Bussanich, A. MD/CD              Unit:     G06

 Injury Assessment - Non-work related encounter performed at Health Services.
SUBJECTIVE:
     INJURY       1                Provider:   Bussanich, A. MD/CD
            Date C?f Injury:          05/03/2016 08:30          Date Reported for Treatment:                     05/03/2016 09:32
            Work Related:             No               Work Assignment:    UNASSG
            Pain Location:
            Pain Scale:      O
            Pain Qualities:
            Where Did Injury Happen (Be specific as to location):
               HOUSIN_G UNIT.
            Cause of Injury (Inmate's Statement of how injury occurred):
               "I TOLD HIM NOT TO SMOKE. HE GRABBED ME AND WE STARTED WRESTLING. I DID NOT HIT HIM
               AND HE DID NOT HIT ME. HE MISSED WITH HIS PUNCHES
            Symptoms (as reported by inmate):
                NONE EXCEPT FOR ANXIETY.


OBJECTIVE:
Temperature:
     12m.                Time              Fahrenheit       Celsius Location                   Provider
     05/03/2016          09:34 NYM                   98.1      36.7 Oral                       Bussanich, A. MD/CD
Pulse:
                      Iim.ll.             Rate Per Minute           Location                   Rhythm      Provider
     05/03/2016 09:35                                       97      Via Machine                Regular     Bussanich, A. MD/CD
     05/03/2016 09:35                                       87      Via Machine                Regular     Bussanich, A. MD/CD
     05/03/2016 09:34                                       92      Via Machine                Regular     Bussanich, A. MD/CD
Blood Pressure:
     Date             Iim.ll.          Value         Location           Position             Cuff Size     Provider
     05/03/201.6 09:35 NYM             163/116       Left Arm           Sitting              Adult-large   Bussanich, A. MD/CD
     05/03/2016 09:35 NYM              148/113       Right Arm          Sitting              Adult-large   Bussanich, A. MD/CD
   05/03/2016 09:34 NYM                150/105       Left Arm           Sitting              Adult-large   Bussanich, A. MD/CD
Sa02:
     12m.                Iim.ll.           Value(¾) Air.                           Provider
     05/03/2016          09:35 NYM               98 Room Air                       Bussanich, A. MD/CD
    05/03/2016           09:35 NYM                99 Room Air                      Bussanich, A. MD/CD
    05/03/2016           09:34 NYM               100 Room Air                      Bussanich, A. MD/CD
Height:
    12m.      Time                         Inches              Cm        Provider
   05/03/2016 09:46 NYM                       70.0           177.8       Bussanich, A. MD/CD
Weight:
    ~                   Iim.ll.                ~            Kg    Waist Circum. Provider

Generated 05/03/2016 10:00 by Bussanich, A. MD/CD                  Bureau of Prisons - NYM                                       Page 1 of 3
 Inmate Name: NGONO, ANDRE                                                                         Reg#: 77244-054
 Date of Birth: 03/24/1972                                   Sex:      M   Race: BLACK             Facility: NYM
 Encounter Date: 05/03/2016 09:31                            Provider: Bussanich, A. MD/CD         Unit:     G06
      ~                Time                   Lbs      Kg Waist Circum. Provider
      05/03/2016       09:34 NYM            182.3     82.7                       Bussanich, A. MD/CD
Exam:
   General
      Appearance
           Yes: Appears Well
           Nutrition
               Yes: BMI reviewed (enter in comments)
     Eyes
        General
           Yes: PERRLA, Exlraocular Movements Intact
          Fundus Exam
             Yes: Grossly Normal Retina
     Pulmonary
        Auscultation
            Yes: Clear lo Auscultation
             No: Rhonchi, Wheezing
     Cardiovascular
        Auscultation
            Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
            No: S3, S4
     Neurologic
        Cranial Nerves (CN)
            Yes: Within Normal Limits

  Exam Comments
   BMI IS 26.2.
   NO SKIN LESIONS OR ECCHYMOSIS
   GRADE1-2/6 SYSTOLIC MURMUR LEFT STERNAL BORDER.
   UROGENITAL AREA VIA VISUAL INSPECTION REVEALED NO LESIONS.
ASSESSMENT:

  Other place in prison as place of injury/occurrence, Y92148 - Current

PLAN:

Disposition:
     Follow-up at Sick Call as Needed
     Return Immediately if Condition Worsens
     Return To Sick Call if Not Improved

Othr.r:
    WE DISCUSSED AT LENGTH HIS ELEVATED BP. HE IS NOT WILLING TO START ANTIHYPERTENISIVES. CCC
    DONE CONTEMPORANEOUSLY. NOTE TO FOLLOW.

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                               Provider           Outcome
    05/03/2016     Counseling                         Plan of Care                                Bussanich, A.      Verbalizes
                                                                                                                     Understanding


Generated 05/03/2016 10:00   by Bussanich, A. MD/CD          Bureau of Prisons - NYM                              Page 2 of 3
 lnr,iate Name: NGONO, ANDRE                                                          Reg#: 77244-054
 Date of Birth: 03/24/1972                            Sex:      M   Race: BLACK       Facility: NYM
 Encounter Date: 05/03/2016 09:31                     Provider: Bussanich, A. MD/CD   Unit:     G06

 Copay Required: No                          Cosign Required: No
 TelephoneNerbal Order:          No


 Completed by Bussanich, A. MD/CD on 05/03/2016 10:00




Generated 05/03/2016 10:00 by Bussanich, A. MD/CD      Bureau of Prisons - NYM                          Page 3 of 3
                                                          Bureau of Prisons
                                                           Health Services
                                                          Clinical Encounter
 Inmate Name: NGONO, ANDRE                                                                         Reg#: 77244-054
 Date of Birth: 03/24/1972                                 Sex:      M   Race: BLACK               Facility: NYM
 Encounter Date: 07/01/2016 10:15                          Provider: Beaudouin, Robert MD          Unit:     GO?

Injury Assessment - Non-work related encounter performed at Health Services.
SUBJECTIVE:
     INJURY 1                  Provider:    Beaudouin, Robert MD
              Date of Injury:     07/01/2016 07:30          Date Reported for Treatment:               07/01/2016 10:14
              Work Related:       No               Work Assignment:    UNASSG
              Pain Location:
              Pain Scale:     O
              Pain Qualities:
          Where Did Injury Happen (Be specific as to location):
                 7 SOUTH, RECREATION CAGE.
              Cause of Injury (Inmate's Statement of how injury occurred):
             HE, A YOUNG INMATE, PUNCHED ME ON THE LEFT FOREHEAD. HE HIT ME FIRST. I TOLD HIM
             NOT TO CHANGE THE TV CHANNEL I WAS WATCHING. WE HAD A FISTFIGHT OVER THAT.
          Symptoms (as reported by inmate):
                  I DO NOT HAVE A HEADACHE. I AM NOT DIZZY. MY VISION IS FINE. I AM FINE. I DO NOT HAVE
                  ANY INJURIES.


OBJECTIVE:
Pulse:
     .!2m.                            Rate Per Minute        Location                  Rhythm    Provider
     07/01/2016 10:18                               125      Via Machine                         Beaudouin, Robert MD
Respirations:
     ,')ate                                  Rate Per Minute Provider
    07/01/2016              10:18 NYM                     14 Beaudouin, Robert MD
Blood Pressure:
   Date       Time                 Value       Location         Position             Cuff Size   Provider
   07/01/2016 10:18 NYM            137/91      Left Arm         Standing                         Beaudouin, Robert MD
SaO2:
    Qa1e                Time           Value(¾) Air                        Provider
    07/01/2016          10: 18 NYM             98 Room Air                 Beaudouin, Robert MD
Exam:
   General
      Affect
           Yes: Cooperative, Irritable
       Appearance
          Yes: Appears Well, Appears Distressed, Alert and Oriented x 3
          No: Dyspneic, Appears in Pain, Writhing in Pain, Pale, Diaphoretic
    Head
       General
                 No: Battle's Sign, Raccoon Eyes



Generated 07/01/201610:47 by Beaudouin, Robert MD          Bureau of Prisons - NYM                                   Page 1 of 3
 Inmate Name: NGONO, ANDRE                                                            Reg#: 77244-054
 Date of Birth: 03/24/1972                           Sex:      M   Race: BLACK        Facility: NYM
 Encounter Date: 07/01/2016 10:15                    Provider: Beaudouin, Robert MD   Unit:     GO?
Exam:
            Temporal Mandibular Joint
           No: Swelling, Inflammation, Tenderness, Non-tender on Palpation, Trauma, Uneven Bite
     Eyes
        General
           Yes: PERRLA, Extraocular Movements Intact
            Conjunctiva and Sciera
                 No: Subconjunctival Hemorrhage
     Ears
         External Ear
             Yes: Within Normal Limits
     Nose
        General
            No: Deformity
     Face
         General
                No: Ecchymosis, Periorbital Edema, Deformity
            Sinus/Maxilla
                Yes: Within Normal Limits
            Mandible
               Yes: Normal Range of Motion
                 No: Swelling, Deformity
     Lips
            General
               Yes: Within Normal Limits
     Mouth
        General
           Yes: Within Normal Limits
          Teeth
             No: Fractured Tooth/Teeth, Avulsion
          Tongue
             Yes: Within Normal Limits
     Musculoskeletal
        Wrist/Hand/Fingers
            Yes: Normal Bony Landmarks
          Gait
                 Yes: Normal Gait
     Neurologic
        Cranial Nerves (CN)
            Yes: Within Normal Limits
          Motor System-General
             Yes: Normal Exam

 J;xam Comments
    HEAD: + MILD EDEMATOUS AND TENDER AREA OF ABOUT 2X 2 CM ON LEFT FOREHEAD, OTHERWISE
    ATRAUMATIC.
    LEFT KNEE -LATERAL ASPECT:+ 0.3 X 0.2 CM SUPERFICAL ABRASION.
    RIGHT KNEE- MEDIAL ASPECT : + 0.3 X 0.3 CM SUPERFICIAL ABRASION.
    SKIN EXAM IS OTHERWISE INTACT.

Generated 07/01/2016 10:47 by Beaudouin, Robert MD   Bureau of Prisons NYM
                                                                    ff
                                                                                                    Page 2 of 3
Inmate Name: NGONO, ANDRE                                                                Reg#: 77244-054
Date of Birth: 03/24/1972                              Sex:      M   Race: BLACK         Facility: NYM
Encounter Date: 07/01/2016 10:15                       Provider: Beaudouin, Robert MD    Unit:     G07
ASSESSMENT:

  Other disorder of the skin and subcutaneous tissue, L988 - Current

PLAN:
New Radiology Request Orders:
     Details                                 Frequency        End Date              Due Date           Priority
     General Radiology-Skull-General         One Time                               07/05/2016         Routine
         Specific reason(s) for request (Complaints and findings):
               44 YR OLD MALE WITH MILD SWELLING OVER LEFT FOREHEAD FROM BEING PUNCHED IN A
               FIGHT WITH ANOTHER INMATE. PLEASE PERFORM SKULL XRAY.
Disposition:
     Follow-up at Sick Call as Needed

Other:
     SKIN ABRASION WAS CLEANED WITH WATER AND BETADINE.
     PT'S TDaP VACCINATION IS CURRENT.
     PT'S PULSE WAS ELEVATED POST ALTERCATION.
     PATIENT ADVISED TO INFORM HSU VIA THE UNIT OFFICER OR WHEN THE MLP DOES SHU ROUNDS IF HE
     DEVELOPS HEADACHE, DIZZINESS, DIPLOPIA, FACIAL PAIN, OR ANY NEW SYMPTOMS.

Patient Education Topics:
    Date Initiated Format                           HandoutITopic                       Provider             Outcome
    07/01/2016     Counseling                       Diagnosis                           Beaudouin, Robert    Verbalizes
                                                                                                             Understanding
    07/01/2016       Counseling                     Safety/Injury Prevention            Beaudouin, Robert    Verbalizes
                                                                                                             Understanding

Copay Required: No                          Cosign Required: No
TelephoneNerbal Order:         No


Completed by Beaudouin, Robert MD on 07/01/2016 10:47




Gem ated 07/01/2016 10:47 by Beaudouln, Robert MD        Bureau of Prisons - NYM                            Page 3 of 3
                                                                 Bureau of Prisons
                                                                  Health Services
                                                                 Clinical Encounter
 Inmate Name: NGONO, ANDRE                                                                                  Reg#: 77244-054
 Date of Birth: 03/24/1972                                        Sex:      M    Race: BLACK                Facility: NYM
 Encounter Date: 07/20/2016 10:00                                 Provider: Joaquin, Y. MLP                 Unit:     Z03

 lnjc1ry Assessment - Non-work related encounter performed at Special Housing Unit.
 SUBJECTIVE:
      INJURY          1              Provider:    Joaquin, Y. MLP
                 Date of Injury:   07/20/2016 09:46          Date Reported for Treatment:                       07/20/2016 10:10
                 Work Related:     No               Work Assignment:    UNASSG
                 Pain Location:    Knee-Left
                 Pain Scale:     5
                 Pain Qualities: Dull
             Where Did Injury Happen (Be specific as to location):
                Special housing unit Holding cell
             Cause of Injury (Inmate's Statement of how injury occurred):
                Inmate was combative and angry. Stated "I have an injury".
             Symptoms (as reported by inmate):
                Left knee pain.


OBJECTIVE:
Temperature:
     .!lfill1.                Time          Fahrenheit      Celsius Location                  Provider
     07/20/2016               10:31 NYM             97.2       36.2 Oral                      Joaquin, Y. MLP
Pulse:
                                            Rate Per Minute        Location                   Rhythm      Provider
     07/20/2016 10:31                                      103     Via Machine                Regular     Joaquin, Y. MLP
Blood Pressure:
     .!lfill1.            Iiln.!!.       Value       Location          Position             Cuff Size    Provider
   07/20/2016 10:31 NYM                  146/96      Right Arm         Sitting              Adult-regular Joaquin, Y. MLP
SaO2:
     .!lfill1.               Time            Value(%) Air                         Provider
     07/20/2016               10:31 NYM           100 Room Air                    Joaquin, Y. MLP
Exam:
   General
      Affect
           Yes: Cooperative, Irritable

 J;x:im Comments
   Inmate was on the floor in the holding cell secured by staff. Questioned inmate Ngono about injuries He stated "I have
   an injury. He was combative, angry and trying to get up from the floor.
   Later on inmate became cooperative and allow medical assessment for injuries.
   He has a bruise/abrasion on left knee. No deformities, no tenderness to the palpation. no lacerations, no hematomas.
   Inmate has good range of motion on his left knee. Ambulates without any difficulties.
   Area cleaned with sterile saline solution and betadine. Sterile large Band-Aid applied.
ASSESSMENT:

  Superficial injury of knee, S80919S - Current
Generated 07/20/2016 10:47 by Joaquin, Y. MLP                     Bureau of Prisons ~ NYM                                    Page 1 of 2
 lnr,1ate Name: NGONO, ANDRE                                                                Reg#: 77244-054
 Date of Birth: 03/24/1972                                Sex:      M    Race: BLACK        Facility: NYM
 Encounter Date: 07/20/2016 10:00                         Provider: Joaquin, Y. MLP         Unit:     Z03

 PLAN:
New Medication Orders:
Rx#            Medication                                                Order Date         Prescriber Order
                     Ibuprofen Tablet                                    07/20/2016 10:00   600 mg Orally - three times a
                                                                                            day x 3 day(s) -- As needed for
                                                                                            left knee pain.
                                                                                            Take it with food.
                        Indication: Superficial injury of knee

Disposition:
     r'ollow-up at Sick Call as Needed

Patient Education Topics:
     Date Initiated Format                             Handout/Topic                        Provider              Outcome
     07/20/2016     Counseling                         Access to Care                       Joaquin, Y.           Verbalizes
                                                                                                                  Understanding
     07/20/2016       Counseling                       Hand & Respiratory Hygiene           Joaquin, Y.           Verbalizes
                                                                                                                  Understanding

Copay Required: No                              Cosign Required: Yes
TelephoneNerbal Order:           No


Completed by Joaquin, Y. MLP on 07/20/2016 10:47
Requested to be cosigned by Beaudouin, Robert MD.
Cosign documentation will be displayed on the following page.




Generated 07/20/2016 10:47 by Joaquin, Y. MLP              Bureau of Prisons - NYM                              Page 2 of 2
                                                              Bureau of Prisons
                                                               Health Services
                                                              Clinical Encounter
Inmate Name: NGONO, ANDRE                                                                            Reg#: 77244-054
Date of Birth: 03/24/1972                                      Sex:      M   Race: BLACK             Facility: NYM
Encounter Date: 08/18/2016 13:47                               Provider: Evangelista, C. MLP         Unit:     Z03


Injury Assessment - Non-work related encounter performed at Health Services.
SUBJECTIVE:
     INJURY      1           Provider:          Evangelista, C. MLP
          Date of Injury:         08/18/2016 12:45          Date Reported for Treatment:                 08/18/2016 13:47
          Work Related:           N                Work Assignment:    UNASSG
          Pain Location:
          Pain Scale:     O
          Pain Qualities:
          Where Did Injury Happ
             SHU- K tier
          Cause of Injury (Inmate's St        t of how injury occurred):
             Inmate was put in forced cell move         allowing orders and refusing to be cuffed. QC was sprayed.
          Symptoms (as reported by inmate
               Inmate combative and screaming in t                      s. Tearing with no noted breathing problem after OC was
               sprayed. Abrasion noted on right foot                        AT this time no other injuries to Inmate was noted.


OBJECTIVE:
Pulse:
     Date            Time              Rate Per Minute           Location                          Provjder
     08/18/2016 13:56                                    92                                        Evangelista, C. MLP
Blood Pressure:
     ~               IiJM.         .\liilite.      Location          Position                      Provider
     .)8/18/2016 13:56 NYM         158/88                                                            angelista, C. MLP

 Exam Comments
   Inmate combative, screaming and refused to cooperate. OC was sprayed and deco                    ·n the         shower. Tearing
   and nasal mucosa cleaned on face. Abrasion noted on dorsal portion of right toot( 1-2cm              I          (2-3 cm),
   cleaned with antiseptic. Vitals done, no noted breathing problem. Inmate was seen a few m·                      r the move to
   give his medications, where inmate was washing himself in his cell and flooding the floor stil a                 ill follow up for
   any further complaints.
ASSESSMENT:

  Injury, unspecified, T1490 - Current

PLAN:

Disposition:
     Follow-up at Sick Call as Needed
     Follow-up in 12-24 Hours

Patient Education Topics:
     Date Initiated Format                               HandoutCTopic                              Provider                Outcome



Generated 08/18/2016 14:06 by Evangelista, C. MLP               Bureau of Prisons - NYM                                  Page 1 of 2
  Inmate Name: NGONO, ANDRE                                                                  Reg#: 77244-054
  Date of Birth: 03/24/1972                                  Sex:      M   Race: BLACK       Facility: NYM
  Encuunter Date: 08/18/2016 13:47                           Provider: Evangelista, C. MLP   Unit:     Z03
      Date Initiated Format                               HandoutCTopic                      Provider             Outcome
      08/18/2016     Counseling                           Access to Care                     Evangelista, C.      Verbalizes
                                                                                                                  Understanding
 Copay Required: No                                Cosign Required: Yes
 TelephoneNerbal Order:              No


 Completed by Evangelista, C. MLP on 08/18/2016 14:06
 Requested to be cosigned by Bussanich, A. MD/CD.
 Cosign documentation will be displayed on the following page.




Generated 08/18/2016 14:06   by Evangelista,   C. MLP        Bureau of Prisons - NYM                           Page 2 of 2
                                        Bureau of Prisons
                                         Health Services
                                         Cosign/Review
Inmate Name:    NGONO, ANDRE                                                    Reg#:       77244-054
Date of Birth:  03/24/1972                  Sex:          M                     Race:       BLACK
Encounter Date: 08/18/2016 13:4 7           Provider:     Evangelista, C. MLP   Facility:   NYM

Cosigned by Bussanich, A. MD/CD on 08/18/201616:13.




                                            Bureau of Prisons   ~   NYM
                                                       Bureau of Prisons
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: NGONO, ANDRE                                                                    Reg#: 77244-054
Date of Birth: 03/24/1972                                  Sex:      M   Race: BLACK         Facility: NYM
Encounter Date: 08/18/2016 13:47                           Provider: Evangelista, C. MLP     Unit:     Z03


Injury Assessment - Non-work related encounter performed at Health Services.
SUBJECTIVE:
     INJURY      1           Provider:      Evangelista, C. MLP
          Date of Injury:        08/18/2016 12:45             Date Reported for Treatment:      08/18/2016 13:47
          Work Related:                               Work Assignment:   UNASSG
          Pain Location:
          Pain Scale:     O
          Pain Qualities:
          Where Did Injury Happ             cific as to location):
             SHU- K tier
          Cause of Injury (Inmate's St        t of how injury occurred):
             Inmate was put in forced cell move           allowing orders and refusing to be cuffed. OC was sprayed.
          Symptoms (as reported by Inmate
             Inmate combative and screaming int               s. Tearing with no noted breathing problem after OC was
             sprayed. Abrasion noted on right foot                AT this time no other injuries to Inmate was noted.


OBJECTIVE:
Pulse:
     Date                             Rate Per Minute                                      Provider
     08/18/2016 13:56                                92                                    Evangelista, C. MLP
Blood Pressure:
                                                Location        Position
     08/18/2016 13:56 NYM          158/88

 Exam Comments
   Inmate combative, screaming and refused to cooperate. OC was sprayed and deco                    ·n the   shower. Tearing
   and nasal mucosa cleaned on face. Abrasion noted on dorsal portion of right foot( 1-2cm              I    (2-3 cm),
   cleaned with antiseptic. Vitals done, no noted breathing problem. Inmate was seen a few m·                r the move to
   give his medications, where inmate was washing himself in his cell and flooding the floor stil a           ill follow up for
   any further complaints.
ASSESSMENT:

  lnj.iry, unspecified, T1490 - Current

PLAN:

Disposition:
     Follow-up at Sick Call as Needed
     Follow-up in 12-24 Hours

Patient Education Topics:
     Date Initiated Format                           Handout/Topic                          Provider                 Outcome



Generated 08/18/2016 14:06 by Evangelista, C, MLP           Bureau of Prisons ~ NYM                                Page 1 of 2
 Inmate Name: NGONO, ANDRE                                                              Reg#: 77244-054
 Date of Birth: 03/24/1972                              Sex:      M   Race: BLACK       Facility: NYM
 Encounter Date: 08/18/2016 13:47                       Provider: Evangelista, C. MLP   Unit:     Z03

      Date Initiated Format                           HandoutCTopic                     Provider            Outcome
      08/18/2016     Counseling                      Access to Care                     Evangelista, C.     Verbalizes
                                                                                                            Understanding

 Copay Required: No                            Cosign Required: Yes
 TelephoneNerbal Order:           No


 Completed by Evangelista, C. MLP on 08/18/2016 14:06
 Requested to be cosigned by Bussanich, A. MD/CD.
 Cos•gn documentation will be displayed on the following page.




Gene.rated 08/18/2016 14:06 by Evangelista, C. MLP       Bureau of Prisons~ NYM                           Page 2 of 2
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    NGONO, ANDRE                                                    Reg#:       77244-054
Date of Birth:  03/24/1972                  Sex:          M                     Race:       BLACK
Encounter Date: 08/18/2016 15:32            Provider:     Evangelista, C. MLP   Facility:   NYM

Cosigned by Bussanich, A. MD/CD on 08/18/2016 16:14.




                                            Bureau of Prisons~ NYM
                                                       Bureau of Prisons                            **SENSITIVE BUT UNCLASSIFIED**

                                                      Psychology Services
                                                          SHU Review
Inmate Name:            NGONO, ANDRE                                                                       Reg #:   77244-054
 Date of Birth:         03/24/1972                   Sex:         M              Facility NYM              UnitTeam:    7
 Date:                  08/18/2016 07:58             Provider: Schlessinger, K. PsyD/PhD
Placed in SHU:          07/01/2016                                              Type:                SHU
Status:                 ADMIN.DETENTION                                         Threat to Self:      Low
Basis of Review:         Inmate was interviewed                                 Adjustment:          Satisfactory, segregation
Mental Status:           No significant mental health issues.                                        not detrimental
                                                                                Threat to Others:    Low

 Comments
   Monthly SHU Review Note

    Note: This SHU review is a brief evaluation of this inmate's current mental status in SHU. Although an inmate may
    exhibit adequate adjustment to his SHU confinement and a lack of acute distress at this current time, it does not
    preclude the fact s/he may suffer from a psychological disorder requiring additional psychological services. This SHU
    review is also not a risk assessment of an inmate's potential for violent behaviors. Rather, it is an assessment of
    whether the inmate exhibits any aggressive or violent behaviors at the time of the SHU review.

    Subjective/Objective data: Inmate displayed no evidence of depression or suicidality and appeared to be adequately
    adjusting to SHU placement. This adjustment was determined by clinical presentation, his self report and Unit
    personnel statements.

     Assessment/Plan: Inmate is currently psychologically stable. He has been instructed to contact Psychology
    Department staff for support should he request, or be in need of mental health services. Unit staff are aware of the
    referral process. Inmate will be seen on an as needed basis or monthly for SHU reviews.
Completed by Schlessinger, K. PsyD/PhD on 08/18/2016 09:27




Generated 08/18/2016 09:27 by Schlessinger, K.        Bureau of Prisons - NYM                                           Page 1 of   1
                                                      Bureau of Prisons                            ''SENSITIVE BUT UNCLASSIFIED"

                                                    Psychology Services
                                               Disruptive Behavior Intervention
Inmate Name:       NGONO,ANDRE                                                                           Reg #:     77244-054
Date of Birth:     03/24/1972                        Sex:             M            Facility: NYM         Unil Team: 7
Date:              08/18/2016 13:36                  Provider:        lmeri, Darlene PsyD

 Comments
    This writer was contacted at about 12:10 PM to engage in confrontation avoidance with Mr. Ngono to have him submit to
    restraints for a cell rotation. When this writer initially saw Mr. Ngono, he uncovered his window on the cell door and
    asked this writer what type of Psychology does this writer practice. He stated the only type that works in prison is
    Skinner. He stated behavioral interventions only work. He stated he is not going to come out of his cell and will have to
    be forced. He stated that he is ready for staff and showed this writer the soapy water on the cell floor. He said he will
    hurt staff if they hurt him. He stated he was forced to come to prison and they will have to force him to leave his cell.

    He did not want to answer psychological history questions. His PSIQ that he completed on 3/07/16 was reviewed and
    he denied any mental health history, any past suicidal thoughts or attempts, and any substance abuse. His BEMR
    intake when he first arrived was also reviewed and during that interview he denied any mental health history and any
    past suicide attempts.

    Current Mental Status: When being interviewed by this writer he was pleasant and exhibited a neutral mood with a
    mildly restricted range of affect. His speech was logical and coherent, with no loosening of associations or tangential,
    circumstantial or irrelevant speech. Auditory and visual hallucinations were not reported, and delusions were not elicited.
    He denied current suicidal ideation. He was future oriented. He does not appear to be an immediate danger to self. He
    denied thoughts of hurting others unless someone hurts him.

    During confrontation avoidance at about 12:48 PM, he acknowledged this writer and stated he already had a
    conversation with this writer. He did not uncover the window on his cell door this time and he refused to submit to
    restraints for the cell rotation. Confrontation Avoidance was unsuccessful.

    During the use of force, Mr. Ngono was combative, was screaming, and was refusing to cooperate.

    He was educated about both routine and emergency procedures for contacting Psychology staff. No follow up is
    needed at this time. However, he was encouraged to self-refer to Psychology if needed. If he remains in SHU, he will
    be seen by Psychology in SHU Rounds and in SHU Reviews.


Completed by lmeri, Darlene PsyD on 08/18/2016 15:51




Generated 08/18/201615:51   by lmeri, Darlene PsyD               Bureau of Prisons - NYM                             Page 1 of 1
                                                      Bureau of Prisons                           .. SENSITIVE BUT UNCLASSIFIED**

                                                    Psychology Services
                                               Disruptive Behavior Intervention
Inmate Name:        NGONO,ANDRE                                                                         Reg #:     77244-054
Date of Birth:      03/24/1972                      Sex:             M            Facility: NYM         Unit Team: 7
Date:               08/19/2016 07:53                Provider:        lmeri, Darlene PsyD

 Comments
    (Note from 8/18/16)

    This note was entered as a referral yesterday, but should have been entered as a "Disruptive Behavior Intervention"
    note.

    This writer was contacted at about 3:00 PM on 8/18/16 to again engage in confrontation avoidance with Mr. Ngono to
    have him submit to restraints to be taken out of his cell. When this writer saw Mr. Ngono, he stated that we already had
    a conversation earlier and that he did not ask for Psychology. He again stated he is not going to come out of his cell
    and will have to be forced. When asked if he was trying to get himself hurt, he stated he was not. During the interview
    when asked about his case, he stated he has not done his Pre-Sentence Investigation yet, but stated he may be
    sentenced to 10 to 20 years in prison. He stated he is self-sufficient.

    He was pleasant and respectful toward this writer but he said he is not going to submit to restraints. He stated to tell
    them to come and get him. A few minutes laier SHU Officer Scott spoke to Mr. Ngono and Mr. Ngono agreed to submit
    to restraints to see Medical.

    Current Mental Status: He was pleasant and smiled during the interview. He exhibited a neutral mood with a full range
    of affect. His speech was logical and coherent, with no loosening of associations or tangential, circumstantial or
    irrelevant speech. Auditory and visual hallucinations were not reported, and delusions were not elicited. He denied
    current suicidal ideation. He was future oriented. He does not appear to be an immediate danger to self. He denied
    thoughts of hurting others unless someone hurts him

    He was again educated about both routine and emergency procedures for contacting Psychology staff. No follow up is
    needed at this time. However, he was encouraged to self-refer to Psychology if needed. If he remains in SHU, he will be
    seen by Psychology in SHU Rounds and in SHU Reviews.


Completed by lmeri, Darlene PsyD on 08/19/2016 08:36




Generated 08/19/2016 08:36 by lmeri, Darlene PsyD               Bureau of Prisons - NYM                              Page 1 of 1
                                                        Bureau of Prisons                      **SENSITIVE BUT UNCLASSIFIED''

                                                       Psychology Services
                                                     Sexual Abuse Intervention
 Inmate Name:        NGONO, ANDRE                                                                      Reg #:    77244-054
 Date of Birth:      03/24/1972                       Sex:          M         Facility: BRO            UnitTeam: G
 Date:               09/06/2017 11 :45                Provider:     McCabe, Joseph PhD

  Comments
     As per Program Statement 5324.12 and the Institutional Supplement on Sexually Abusive Behavior Prevention and
     Intervention, all allegations of Sexual Abuse/Assault will be promptly and effectively reported and investigated.

     Date/Time of Incident: 08/21/2016 (approximately)

     Date/Time Psychology Aware: 09/06/2017 at approximately 0830

     Date/Time of Intervention: 09/06/2017 at approximately 930

     Inmate NGONO is a 45 year old African American male on Holdover status.

     During today's interview, inmate NGONO reported the following:
     Approximately one year ago while incarcerated at MCC Manhattan, inmate NGONO reported that he was the victim of
     sexual assault by staff. Per his report, he was celled with an inmate who was smoking K2 which resulted in a physical
     altercation as inmate NGONO did not approve of smoking in his cell. While in SHU, inmate NGONO did not perceive
     that his "minimum care" needs were being met. He reported engaging in a verbal altercation with one staff member. At
     this point inmate NGONO reported that he became non-compliant with staff requests "until my needs were met." On
     approximately 08/21/2016, he was ordered to submit to restraints which he refused. A DCT team was used to extract
     him from the cell and while inmate NGONO was holding on the frame of the desk, he alleges that an officer reached into
     his boxers and grabbed his testicles until he released his grip of the frame. Inmate NGONO reported experiencing
     testicular pain for which he states he was brought to health services. He reported later submitting a BP-8 and stated that
     his complaint has been forwarded to "Washington D.C. office for investigation."

     Inmate NGONO was offered victim advocacy services. He stated that he was not interested in an external or internal
     victim advocate at this time. He was provided with the phone number for the toll-free national sexual assault hotline. He
     was offered individual counseling through Psychology Services but declined the need for services at this time. He was
     informed of ways to seek assistance if need and agreed to do so if matters changed for him.

    Inmate NGONO denied having safety concerns during this interview. His mental status was examined and was
    determined to be nominal at the time of this interview. He denied any suicidal or homicidal ideation at this time. He will
    continue to be seen in accordance with Psychology Service's policy.

    Findings/Recommendation:
    1. At the time of this report inmate denies imminent risk of sexual assault or physical harm.
    2. Notifications have been made to Operations Lieutenant.
    3. Psychology Services follow-up was not requested nor is required at this time. He was advised how to request
    additional services as needed/desired both during standard and off-duty working hours.
    4. For the next 90 days, or longer if deemed necessary, the inmate will be monitored to ensure there is no retaliation.


Completed by McCabe, Joseph PhD on 09/06/201711:51

Reviewed by Segal, Michael PsyD/Chief Psychologist on 09/12/2017 09:08




Generated 09/12/2017 09:08 by Segal, Michael PsyD/Chief       Bureau of Prisons - BRO                                 Page 1 of 1
                                                          Bureau of Prisons                    **SENSITIVE BUT UNCLASSIFIED**

                                                         Psychology Services
                                                           Intake Screening
Inmate Name:       NGONO, ANDRE                                                           Reg #: 77244-054
Date of Birth:     03/24/1972                 Sex: M       Facility: BRO                  UnitTeam: G
Date:              09/06/2017 11 :50          Provider: McCabe, Joseph PhD
Limits of Confidentiality
    Limits of confidentiality were reviewed with inmate NGONO. He expressed an understanding of the limits of confidentiality and
    consented to be interviewed accordingly.
Data Source(s)
    The following data sources were reviewed in conjunction with this Initial Intake Evaluation: Self-Report, SENTRY, Other.
         Inmate NGONO was seen after indicating that he had been a victim of sexual assault while incarcerated.
Mental Health History and Current Symptoms
     No history of mental health issues was noted.
     No history of prior mental health treatment was noted.
     No current mental health symptoms were noted.
     No suicidal ideation, attempts, or self-harm were noted.
Substance Abuse
     No history of substance abuse was noted.
     No history of substance abuse treatment was noted.
Sex Offenses
     No sexual offense convictions were noted.
     No history of sexual predation iri a correctional setting was noted.
Relevant Psychosocial History
     Noteworthy psychosocial issues: History of Sexual Victimization.
         Inmate NGONO reported that he was the victim of sexual assault while incarcerated at a prior facility. Per his report, an
         officer grabbed his testicles during a cell extraction while he was housed in SHU. Please refer to his sexual abuse
         intervention note dated 09/06/2017 for further details.
Adjustment to Incarceration
     No adjustment to incarceration concerns.
Findings
     Care Level:    CARE1-MH
     Inmate NGONO's current mental health care level will be Care1-MH. He does not exhibit any current symptoms that would
     require an assignment of Care2-MH. This care level may always be re-examined at any time. He will continue to be seen, at a
     minimum, in accordance with the Treatment and Care of Inmates with Mental Illness policy. He was advised how to contact
     Psychology Services should he require assistance in the future.
Recommendations
     The following psychological services are recommended: Follow-Up Appointment.
         Inmate NGONO was offered the loll free phone number to the national sexual assault hotline and follow-up from
         Psychology Services to address his reported history of sexual victimization while incarcerated, He declined this
         recommendation at the lime of this intake screening. He was informed how to contact the psychology department should
         he require services at a later point in time.
Completed by McCabe, Joseph PhD on 09/06/2017 11:57
Reviewed by Segal, Michael PsyD/Chief Psychologist on 09/11/201714:54




Generated 09/11/201714:54 by Segal, Michael PsyD/Chief      Bureau of Prisons - BRO                                     Page 1 of 1
